Per, Curiam,
This case could not have been withdrawn from the jury as requested by the defendant’s ninth point. The plaintiff was a minor child of tender years at the time the accident occurred, too young to be charged with contributory negligence. There was evidence sufficient to go to the jury that the conductor knew that the child was upon the front platform; that he approached him to demand his fare in a manner calculated to frighten him, that he jumped off the car by reason thereof. There was a conflict of evidence, as is usual in such cases, but that was for the jury. The case was given to them in an accurate and careful charge by the learned trial judge, and we have been unable to discover any error in his rulings.
Judgment affirmed.